DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


II.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 1 and 10 only manipulate data in memory not like claims 19 and 21 which send and receive data.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 17, and 18 of U.S. Patent No. 10,771,962 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing claims 1, 10, 19 and 21 of the application with claims 1, 9, 17, and 18 of the patent, claims 1, 10, 19, and 21 of the application are anticipated by patent claims 1, 9, 17, and 18 in that claims 1, 9, 17, and 18 of the patent contain all the limitations of claims 1, 10, 19, and 21 of the application. Claims 1, 10, 19, and 21 of the application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


IV.	Claims 1, 2, 4, 6-11, 13, and 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kangas (US 2002/0114315 A1).

Regarding claims 1, 10, 19, and 21 – Kangas discloses a processor, configured to determine whether to update policy information of a terminal device after acquiring a Policy Section Identifier (PSI) list of the terminal device, wherein User Equipment (UE) policy is divided into different policy sections, a PSI in the PSI list is used to identify a policy section, wherein the PSI comprises a Public Land Mobile Network (PLMN) identifier and a first identifier, and the PLMN identifier and the first identifier are used to identify the policy section, refer to paragraphs [0019], [0020], [0022] to [0025], [0035], and claim 1.
Regarding claims 2 and 11 – Kangas discloses the processor is further specifically configured to send policy information corresponding to a subscriber identifier of the terminal device currently used to the terminal device, refer to Figures 2, 3, and paragraphs [0041] to [0047]. 
3.	Regarding claims 4 and 13 – Kangas discloses the processor is further configured to: update the policy information of the terminal device in a condition of determining to update a policy of the terminal device, refer to paragraphs [0057], [0058], [0065], [0066], [0069].
4.	Regarding claims 6 and 15 – Kangas discloses the processor is specifically configured to: send or update part of the policy information to the terminal device according to capability information of the terminal device, refer to paragraphs [0019], [0020], [0022] to [0025], and claim 1.
5.	Regarding claims 7 and 16 – Kangas discloses the capability information comprises at least one of the following: a Permanent Equipment Identifier (PEI), a voice support capability of the terminal device, a Radio Frequency Selection Priority (RFSP) parameter of the terminal device, Single- Network Slice Selection Assistance Information (S-NSSAD) reported by the terminal device, whether an operating system supports at least one of receiving or identifying a Data Network Name (DNN) parameter sent by an application layer, or whether mapping an upper layer request message of 3GPP into a parameter indicating a PDU session characteristic is supported, refer to paragraphs [0033], [0035].
6.	Regarding claims 8 and 17 – Kangas discloses acquire the capability information of the terminal device before updating the policy information of the terminal device according to the capability information of the terminal device, refer to paragraphs [0019], [0020], [0022] to [0025], [0057], [0058], [0065], [0066], [0069], and claim 1.
7.	Regarding claims 9 and 18 – Kangas discloses the network device is a Policy Control Function (PCF), refer to Figures 1, 3 and paragraphs [0019], [0020], [0022] to [0025], [0031], [0033], [0035], [0040], [0047], [0048], [0073] to [0076], [0078], and claim 1.
8.	Regarding claims 20 and 22 – Kangas discloses the terminal device does not carry the PSI list or sets the PSI list to be null in an initial registration request message initiated in a condition that a Subscriber Identification Module (SIM) card is changed, refer to Figure 4 and paragraphs [0023], [0035].
Allowable Subject Matter

Claims 3, 5, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schreck et al. (US 2020/0007200 A1) discloses management of MIMO communication system.
Iyer et al. (US 2017/0366311 A1) discloses upload control signaling for new radio.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
21 June 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465